 In the Matter of NATIONAL DISTILLERS PRODUCTSCo.andUNITEDDISTILLERYWORKERS OFN. A., LOCAL No. 484,AFFILIATED WITHCOMMITTEE FOR INDUSTRIAL ORGANIZATIONCase No. R-573AMENDMENT TO DIRECTION OF ELECTIONMarch 19, 1938On March 7, 1938, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election' in the above-entitledproceeding, the election to be held Within fifteen (15) days from thedate of Direction, under the direction and supervision of the RegionalDirector for the Ninth Region (Cincinnati, Ohio).The Board,having been advised that a longer period is necessary, hereby amendsthe Direction of Election issued on March 7, 1938, by striking there-from, wherever they occur, the words "fifteen (15) days", and sub-stituting therefor the words, "twenty-five (25) days."[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONMarch 23, 1938On March 7, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within fifteen (15)clays from the date of Direction, under the direction and supervisionof the Regional Director for the Ninth Region (Cincinnati, Ohio),to determine whether the employees of the National Distillers Prod-ucts Co. desire to be represented by United Distillery Workers ofNorth America, Local No. 484, affiliated with Committee for Indus-trialOrganization, or DistilleryWorkers Local No. 20560, affiliatedwith the American Federation of Labor, or by neither.On March 19, 1938, the Board having been advised that a longerperiod was necessary in which to hold the election, amended the Di-rection of Election by striking therefrom the words "fifteen (15)days" and substituting therefor the words "twenty-five (25) days."15N.L R B 86289 90NATIONAL LABOR RELATIONS BOARDOn March 21, 1938, Distillery Workers Local No. 20560, affiliatedwith the American Federation of Labor, the intervenor in the above-entitled proceeding, requested the Board to withdraw its name fromthe ballot in the election ordered in said Direction of Election. Inaccordance with this request, the Board hereby amends the Directionof Election issued on March 7, 1938, by striking therefrom the words,"to determine whether they desire to be represented by United Dis-tilleryWorkers of North America, Local No. 484, affiliated withCommittee for Industrial Organization, or Distillery Workers LocalNo. 20560, affiliated with the American Federation of Labor, or byneither," and substituting therefor the words, "to determine whetheror not they desire to be represented by United Distillery Workers ofNorth America, Local No. 484, affiliated with Committee for Indus-trial Organization."